 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED MYLES,                                      No. 2:16-cv-00278-TLN-CKD P
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    R.J. RACKLEY,
15                        Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   filed pursuant to 28 U.S.C. § 2254. Respondent filed an answer to the petition on April 11, 2017.

19   ECF No. 19. Petitioner did not file a reply. For the reasons set forth below, the undersigned

20   recommends denying petitioner’s habeas corpus application.

21      I.         Factual and Procedural History

22           On April 30, 2014, petitioner was convicted of possession of marijuana while an inmate at

23   Folsom State Prison in violation of California Penal Code § 4573.6 See Lodged Document No. 1

24   (Abstract of Judgment). He was sentenced to two years in prison consecutive to the term that he

25   was already serving. Id.

26           Petitioner constructively filed the pending federal habeas corpus petition on February 6,

27   2016 raising five claims for relief. ECF No. 1. This court previously dismissed claims one and

28   four challenging petitioner’s prison disciplinary conviction related to the marijuana possession
                                                        1
 1   without prejudice to being refiled in a separate habeas petition. See ECF Nos. 16, 17. Claims

 2   two and three in the petition were dismissed with prejudice because they challenged state

 3   sentencing laws and were not cognizable on habeas. Id. Thus, the only claim that remains to be

 4   adjudicated is claim five in petitioner’s habeas corpus petition.

 5            In his habeas application, petitioner asserts that his sentence violates the Eighth

 6   Amendment because the same crime “off prison ground[s]” is only punishable as a misdemeanor.

 7   ECF No. 1 at 33 (citing California Health and Safety Code § 11350). According to petitioner, the

 8   location of the crime does not justify the enhanced punishment. ECF No. 1 at 34. By way of

 9   relief, petitioner seeks a reduction in his sentence to a term which is consistent with a

10   misdemeanor sentence. See ECF No. 1 at 34-35.

11            Respondent contends that petitioner has failed to demonstrate that he is entitled to federal

12   habeas corpus relief because state law has not been arbitrarily or capriciously applied to him.

13   ECF No. 19 at 6-7 (citing Richmond v. Lewis, 506 U.S. 40, 50 (1992)).

14      II.      Legal Standards

15            To be entitled to federal habeas corpus relief, petitioner must affirmatively establish that

16   the state court decision resolving the claim on the merits “was contrary to, or involved an

17   unreasonable application of, clearly established Federal law, as determined by the Supreme Court

18   of the United States; or … resulted in a decision that was based on an unreasonable determination

19   of the facts in light of the evidence presented in the State court proceeding. 28 U.S.C. § 2254(d).

20   The “contrary to” and “unreasonable application” clauses of § 2254(d)(1) are different, as the
21   Supreme Court has explained:

22                   A federal habeas court may issue the writ under the “contrary to”
                     clause if the state court applies a rule different from the governing
23                   law set forth in our cases, or if it decides a case differently than we
                     have done on a set of materially indistinguishable facts. The court
24                   may grant relief under the “unreasonable application” clause if the
                     state court correctly identifies the governing legal principle from our
25                   decisions but unreasonably applies it to the facts of the particular
                     case. The focus of the latter inquiry is on whether the state court’s
26                   application of clearly established federal law is objectively
                     unreasonable, and we stressed in Williams [v. Taylor, 529 U.S. 362
27                   (2000) ] that an unreasonable application is different from an
                     incorrect one.
28
                                                         2
 1   Bell v. Cone, 535 U.S. 685, 694 (2002).

 2             “A state court’s determination that a claim lacks merit precludes federal habeas relief so

 3   long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

 4   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

 5   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

 6   state prisoner must show that the state court’s ruling on the claim being presented in federal court

 7   was so lacking in justification that there was an error well understood and comprehended in

 8   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

 9             This court looks to the last reasoned state court decision as the basis for the state court

10   judgment. Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011). In this case, the California

11   Supreme Court’s decision denying petitioner’s state habeas corpus petition constitutes the last

12   reasoned state court decision with respect to petitioner’s claim for relief. Even though the

13   California Supreme Court decision is silent as to the basis for its decision, the state court rejection

14   of a federal claim will be presumed to have been on the merits absent any indication or state law

15   procedural principles to the contrary. Harrington v. Richter, 131 S. Ct. 770, 784–785 (2011).

16      III.      Analysis

17             Here, the court finds that there is no tenable basis upon which petitioner can tether an

18   Eighth Amendment violation. A sentence violates the Eighth Amendment only when it is grossly

19   disproportionate to the offense. See Graham v. Florida, 560 U.S. 48, 59 (2010) (emphasizing that

20   “[t]he concept of proportionality is central to the Eighth Amendment.”); Lockyer v. Andrade, 538
21   U.S. 63 (2003). This Eighth Amendment principle is the “clearly established Federal law” which

22   this court applies in reviewing petitioner’s habeas claim. Moreover, as even the Supreme Court

23   has noted, the “precise contours” of this proportionality principle are unclear, and it has been

24   applied only in exceedingly rare and extreme cases to strike down state court criminal sentences.

25   Harmelin v. Michigan, 501 U.S. 957, 998, 1001 (Kennedy, J., concurring). A two-year prison

26   sentence for possession of marijuana by an inmate is not grossly disproportionate to the offense,
27   and the state court decision finding as much was not contrary to nor an unreasonable application

28   of the Eighth Amendment. See Lockyer v. Andrade, 538 U.S. at 77 (upholding sentence of two
                                                           3
 1   consecutive terms of 25 years to life in prison for stealing four videotapes valued at $68.84 for a

 2   third strike conviction).

 3           To the extent that petitioner’s claim is based on the arbitrary and capricious application of

 4   the state sentencing scheme concerning marijuana possession, petitioner fares no better.

 5   Respondent correctly points out that there is a principled distinction between the criminal statute

 6   petitioner was convicted of violating and Health and Safety Code § 11350 which makes

 7   marijuana possession a misdemeanor. “[S]ection 11350… ‘is designed to protect the health and

 8   safety of all persons within its borders by regulating the traffic in narcotic drugs’; section 4573.6,

 9   on the other hand, serves the ‘necessary purposes of prison administration.’” People v. Suguitan,

10   2016 WL 6996220, *3 (2016). Since petitioner was a prison inmate at the time that he was found

11   in possession of marijuana, it was neither arbitrary nor capricious to sentence him to more than 12

12   months incarceration, i.e. a felony sentence. Therefore, the state court’s rejection of this claim

13   was not contrary to nor an unreasonable application of Eighth Amendment jurisprudence. See

14   Harmelin, 501 U.S. at 998 (Kennedy, J., concurring) (stating that “the fixing of prison terms for

15   specific crimes involves a substantive penological judgment that, as a general matter, is ‘properly

16   within the province of legislatures, not courts.’”) (citation omitted).

17           This point is made even more clear by petitioner’s failure to cite any federal law in

18   support of his federal habeas claim. Merely attaching the words “Eighth Amendment” to his

19   challenge to the state law sentencing scheme governing marijuana possession does not transform

20   his claim into one that is either cognizable or meritorious. See Richmond v. Lewis, 506 U.S. 40,
21   50 (1992) (the question to be decided by a federal court on petition for habeas corpus is not

22   whether the state committed state-law error but whether the state court’s action was “so arbitrary

23   or capricious” as to constitute an independent violation of the federal constitution); Brown v.

24   Mayle, 283 F.3d 1019, 1040 (9th Cir. 2002) (petitioner’s claim that he should be resentenced

25   under state law was not cognizable on federal habeas review), vacated on other grounds by Mayle

26   v. Brown, 538 U.S. 901 (2003). For all these reasons, the undersigned recommends denying this
27   claim for relief.

28   ////
                                                         4
 1            Accordingly, IT IS HEREBY RECOMMENDED that claim five in petitioner’s

 2   application for a writ of habeas corpus be denied on the merits.

 3            These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

 8   may address whether a certificate of appealability should issue in the event he files an appeal of

 9   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

10   court must issue or deny a certificate of appealability when it enters a final order adverse to the

11   applicant). A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant

12   has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3).

13   Any response to the objections shall be served and filed within fourteen days after service of the

14   objections. The parties are advised that failure to file objections within the specified time may

15   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

16   1991).

17   Dated: April 9, 2019
                                                       _____________________________________
18
                                                       CAROLYN K. DELANEY
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25   12/myle0278.f&r.2254.docx

26
27

28
                                                        5
